MEMORANDUM **
Leroy A. Andreozzi, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendant in his 42 U.S.C. § 1983 action, which alleged that a prison regulation which requires him to cut his hair violates his First Amendment right to freedom of religion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo whether the prison’s grooming policy violated Andreoz-zi’s First Amendment right to freedom of religion, Friedman v. Arizona, 912 F.2d 328, 331 (9th Cir.1990), and we affirm.
The district court properly granted summary judgment because the grooming policy Andreozzi challenges is constitutionally valid as it is reasonably related to legitimate penological interests. See id. at 331-333.
Andreozzi’s remaining contentions lack merit.
Andreozzi’s objection filed on May 12, 2000, to the telephonic extension of time for filing the answering brief granted to appellees is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.